DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 13 May 2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 13 May 2022, with respect to 103 rejections have been fully considered and are persuasive in view of the amendment.  The 103 rejections of 13 April 2021 have been withdrawn. 
Reasons for Allowance
Claims 1-2, 4, 6-8, 12-17, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Hynyen (US2004/0210134) discloses a plurality of transmit arrays composed of transmit transducer elements, each operating at different frequency and receive array and processor configured to set a focal region, iteratively update the focal region by selecting transmit array with lowest remaining operating frequency, directing the selected transmit array to excite the initial focal region for that transmit array, receive signals, and reconstruct an image (Figure 26 [0096]-[0097]), and computing phase correction from the image and applying the phase correction values to the selected transmit array with next highest operating frequency ([0097] Figure 28), and also discloses hemispheric array ([0071] fig. 1).
However, the prior art previously and currently made of record fails to disclose or make obvious the limitation “each transmit transducer element comprises a cylindrical annular transducer element; wherein each receive transducer element comprises a cylindrical transducer element coaxial with and nested within one of the transmit transducer elements; wherein the receive transducer elements are sparsely distributed among the hemispherical array” in combination with the rest of the limitations of independent claim(s) 1 and 12.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to incorporate the allowable limitations in order to produce the claimed invention.  Furthermore, such a configuration allows efficient transmission of focused ultrasound through aberrating media, including skull ([0003]) advantages claimed by present invention.
Therefore, claim(s) 1 and 12 overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788. The examiner can normally be reached Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793